DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 8-12 are objected to because of the following informalities:
Regarding claim 2, the “3” at the end of the claim should be a superscript.
Regarding claims 8-12, these claims depend from an objected to claim and include all of the limitations thereof.  Therefore, they are also subject to the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the structure of a tire, does not reasonably provide enablement for the composition of the noise damper, the damping rubber body, or the tread portion of the tire.  The specification does not enable any person skilled in the make and use the invention commensurate in scope with these claims. 
Regarding claim 1, this claim is directed to a tire comprising a noise damper made of a porous material and possessing a ratio between breaking energy E2 after thermal aging performed by leaving the noise damper for 1000 hours under an environment of 80° C and breaking energy E1 before the thermal aging of 0.7 or more.  First, the compositional makeup of the noise damper is very broad.  It can be made of any porous material.  Further, the breaking energy of the noise damper is going to depend on its compositional makeup, which as claimed, can be almost anything.  There is no way for one of ordinary skill in the art to know if a prior art noise damper meets this limitation without first constructing it, and then testing it for this precise property.  This is a high level of undue experimentation.  There are no examples in the instant specification providing guidance on the components of the noise damper composition.  There is one paragraph in the instant specification discussing the porous material and it is also very vague (¶32 of PG-PUB).  It is the composition of the noise damper which gives rise to the claimed properties and therefore it is the composition which must be claimed in order to provide one of ordinary skill in the art with guidance on how these properties are obtained.  The composition of this article, with specifically the component and amount thereof which gives rise to this property, needs to be positively claimed.  Further, due to this uncertainty, this claim, and ultimately its dependent claims, cannot be searched on the merits.
Regarding claims 2, 3 and 8, these claims also recite properties which correspond the composition of the noise damper.  Everything that has been set forth above with respect to claim 1 additionally applies to these claims as well.
Regarding claims 4, 9 and 13, these claims only sets forth the structure of the tire itself.  This is fine.  However, the claims depend from claim 1 and therefore possess the problems thereof.
Regarding claims 5, 10, and 14, these claims are directed to a ratio between hardness H1 of a damping rubber body and a hardness of a tread rubber arranged in the tread portion being in a range of from 0.5 to 1.0.  Again, hardness is a property that is dependent upon the compositional makeup of the damping rubber body and the tread.  There is absolutely nothing claimed regarding the compositional makeup thereof.  One of ordinary skill in the art would not have the faintest idea on how to construct these articles to arrive at a hardness which will meet this limitation.  Which rubbers should be used, in what proportions, which fillers, in what proportions, any specific additives which should or should not be added?  Again, the undue experimentation is great.  In Working Example A, one composition for the tread is provided along with one composition for the damping rubber body.  However, these compositions are not claimed and the Office is forbidden from importing specific limitations from the written description into the claims.  Additionally, one example of each article does not meet the breadth of the claimed property (a hardness ratio of 0.5 to 1).  As stated above, the composition of this article, with specifically the components and amounts thereof which gives rise to this property, need to be positively claimed.  Further, due to this uncertainty and breadth, these claims cannot be searched on the merits.
Regarding claims 6, 11, 15, 17 and 19, the loss tangent of the tread rubber is a property which is dependent upon its composition.  The remarks above with respect to claims 5, 10 and 14 apply here as well.
Regarding claims 7, 12, 16, 18, and 20, while these claims do specifically claim the carbon black, silica, and sulfur present within the tread rubber and how their content relates to each other, the problem above still exists since these claims are ultimately dependent from claim 1.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767